Citation Nr: 0302633	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  94-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, variously diagnosed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother 


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The claimant served on active duty for training in the United 
States Army from July 12, 1972, to February 23, 1973, and 
served additional two-week periods of active duty for 
training with the North Carolina Army National Guard during 
February 12-23, 1973, during August 10-26, 1973, during May 
4-18, 1974, during June 7-21, 1975, during May 22-June 5, 
1976, and during June 11-25,1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1994 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which determined that new 
and material evidence had not been submitted to reopen the 
claim for service-connection for an acquired psychiatric 
disability.  

This claim was previously before the Board in May 1998, at 
which time the Board determined that new and material 
evidence had been submitted to reopen the claim for service-
connection for an acquired psychiatric disability, a claim 
that was last finally denied by Board decision of July 1989, 
and affirmed by decision of The United States Court of 
Appeals for Veterans Claims (the Court) in March 1991, and 
Remanded that claim to the RO for further development of the 
evidence, to include VA psychiatric examination of the 
claimant and a medical opinion.  

This claim was previously before the Board in March 2000, and 
was Remanded to the RO for readjudication in light of 
additional evidence added to the record since the last 
Supplemental Statement of the Case issued in June 1999 
pertaining to the claim for service connection for a 
psychiatric disability.  The claim was previously before the 
Board in February 2001, and was Remanded to the RO for 
additional development of the evidence, to include obtaining 
private treatment records from Dr. D.B, as well as all 
medical records from the VAMC, Durham; to obtain another VA 
psychiatric examination and a medical opinion, and for 
readjudication of the claim in light of the additional 
evidence obtained and the provisions of the Veterans 


Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2002)].  The actions requested on all previous Board Remand 
orders have been satisfactorily completed, and the claim is 
now before the Board for further appellate consideration.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)].  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 C.F.R 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  The record shows that the claim to reopen the 
issue of service connection for an acquired psychiatric 
disability was resolved in the claimant's favor by Board 
decision of May 1998, and the revised regulations pertaining 
to reopened claims are inapplicable to this appeal.  

In  Karnas, id., at 312-313, the Court held that where a 
statute or regulation changes during the appellate process, 
the version more favorable to the claimant shall apply.  VA's 
General Counsel has determined, in a precedential opinion 
that the Board is bound to follow, that the VCAA is more 
favorable to claimants than the law in effect prior to its 
enactment.  See VAOPGCPREC 11-00;  Janssen v. Principi, 15 
Vet. App. 123 (2001) (per curiam).

The record shows that the claimant and his representative 
were notified of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) by the Board's February 2001 
Remand order, and by RO letter of February 21, 2001, which 
informed them of VA's duty to notify the claimant of the 
information and evidence necessary to substantiate his claim 
and to assist him in obtaining all such evidence.  That 
letter also informed the claimant and his representative 
which part of that evidence would be obtained by the RO and 
which part of that evidence would be obtained by the 
claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  In addition, that 
RO letter informed the claimant and his representative of 
VA's duty to assist him by obtaining all VA and non-VA 
evidence which is pertinent or specific to his claim; and 
which the claimant identified and provided record release 
authorizations (VA Forms 21-4142) permitting VA to obtain 
those records.  

The Board finds that all available relevant evidence 
necessary for an equitable disposition of the instant appeal 
has been obtained by the RO, and that VA's duty of 
notification to the claimant of required information and 
evidence and of its duty to assist him in obtaining all 
evidence necessary to substantiate that claim have been fully 
met.  The RO has obtained the claimant's complete service 
medical records and all available private or VA records 
identified by the claimant, he has appeared and offered 
testimony before the RO and before the Board, and he had been 
afforded VA psychiatric examination and a medical opinion in 
April and August 2002.  Neither the appellant nor his 
representative have argued a notice or duty to assist 
violation under the VCAA, and the Board finds that there is 
no question that the claimant was fully notified and aware of 
the type of evidence required to substantiate his claim for 
service connection for an acquired psychiatric disability.  
In view of the extensive factual development in the case, as 
demonstrated by the Board's two remands of this issue and the 
record on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claimant's appeal for service connection 
for an acquired psychiatric disability.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  An acquired psychiatric disability, including psychosis, 
was not manifest during active duty or on active duty for 
training, during any applicable presumptive period, or at any 
time prior to 1979, more that six years after final service 
separation; and no competent medical evidence has been 
submitted which links or relates that condition to the 
claimant's period of active service .  

3.  A personality disorder has been diagnosed in the 
claimant.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, including psychosis, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2002).

2.  Personality disorders as such are not diseases or 
injuries within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
38 C.F.R. § 3.303(c), Part 4,§ 4.9 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

A January 1972 report of medical history prepared by the 
claimant in connection with his enlistment in the North 
Carolina Army National Guard shows that he reported a history 
of depression or excessive worry.  A January 1972 report of 
medical examination of the claimant in connection with his 
enlistment in the North Carolina Army National Guard showed 
that his psychiatric evaluation was normal, and that he 
weighed 230 pounds.  In August 1972, the claimant was 
referred for review for a possible medical board because of 
his inability to obtain a minimum score on physical training, 
and because of his ongoing light duty profile for feet and 
ankle problems.  His service medical records are silent for 
complaint, treatment, findings or diagnosis of a psychiatric 
disability or mental impairment.  A January 1973 report of 
medical history prepared by the claimant in connection with 
his release from active duty for training shows that he 
denied any history of frequent trouble sleeping, of 
depression or excessive worry, or of nervous trouble of any 
sort.  A January 1973 report of medical examination of the 
claimant at the time of his release from active duty for 
training showed that his psychiatric evaluation was normal, 
and that he weighed 205 pounds.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received in August 
1983, sought service connection for left ankle swelling, but 
made no mention of a nervous condition or psychiatric 
disability.  The RO obtained his complete service medical 
records.

A rating decision of October 1983 denied service connection 
for a left ankle disability.  That decision was not appealed 
and became final.

In June 1984, the claimant sought service connection for 
conditions which included a psychiatric disability, alleging 
that he has a severe mental/nervous condition which was 
caused by stress during his active duty for training.  He 
related that he had a weight problem when he went to basic 
training at Fort Jackson, was unable to keep up with most of 
the other trainees, and began to receive harassment from 
sergeants and officers, and in July 1972 went to the 
Battalion Aid Station because he was so nervous, but was put 
on extra duty.  The claimant submitted several letters 
between himself and his parents written and postmarked while 
he was undergoing active duty for training between August 
1972 and January 1973, but which made no mention of a nervous 
condition or psychiatric disability in the claimant.  A June 
1984 lay statement from the claimant's mother asserted that 
the claimant was 40 pounds overweight when he went into the 
Army; that he was unable to perform on the parallel bars and 
could not pass the physical training tests; that he was often 
humiliated and harassed by his superiors almost to the 
breaking point; and that she could tell that he was extremely 
nervous and worried for fear that he would never pass the 
physical training tests.  She further related that the 
claimant was given extra duty for going on sick call, even 
though he had a light duty profile; that he developed a 
nervous condition which affects him mentally and may last a 
lifetime, and that he is now totally disabled with the same 
metal condition he had during service.  

A June 1984 lay statement from the former spouse of the 
claimant asserted that she visited the claimant with his 
parents while he was undergoing active duty for training, and 
expressed the opinion that he was forced to participate in 
basic training, put through a strenuous ordeal during basic 
training, and assigned to extra duty when his physical and 
mental condition was far from standard; that each time she 
visited, he appeared nervous and apprehensive; and that 
during this period, his mental condition worsened and 
continued to plague him until this present day.  She further 
related that the claimant was currently totally disabled and 
supports their child with a small Social Security Supplement.  

By RO letter of July 1884, the claimant was asked to provide 
medical evidence of treatment for his claimed disabilities.  
He submitted a medical record release authorization (VA Forms 
21-4142) showing treatment for a nervous condition from 1979 
to June 1984 at the Western Wake Mental Health Clinic, and at 
several other facilities whose addresses he did not provide.  
The RO requested his medical records from Western Wake Mental 
Health Clinic, and the claimant was asked to provide 
completed VA Forms 21-4142 for the other facilities he had 
cited.

A hospital summary from Dorothea Dix Hospital, a private 
medical facility, shows that the claimant was admitted in 
November 1980 to January 1981, with an admission diagnosis of 
psychotic depression and personality disorder, other, 
passive-dependent with asthenic and depressive traits.  He 
related marital problems, including an assault on his wife, 
and was stabilized on low dosages of major tranquilizers.  
The pertinent diagnoses at hospital discharge were psychotic 
depression; and personality disorder, other, passive-
dependent with asthenic and depressive traits.  

A hospital summary from Trentman Mental Health Center of Wake 
County shows that the claimant was admitted to that facility 
in January 1981 following discharge from Dorothea Dix 
Hospital.  He reported increasing difficulty in his marriage, 
with the claimant having arbitrarily quit his job, and a 
history of hostile and assaultive behavior toward his wife, 
particularly when drinking.  The diagnoses were personality 
disorder, other; probable borderline psychotic personality 
versus inadequate personality with history of psychotic 
break.  

Another summary from Trentman Mental Health Center of Wake 
County shows that the claimant was admitted to day treatment 
at that facility in August 1981 following discharge from the 
Cary clinic, where he was diagnosed with a mixed personality 
disorder, probably borderline psychotic.  The claimant was 
reported to have previously been admitted to that facility in 
July 1979, with a diagnosis of transient situational 
disturbance of adult life with underlying personality 
characteristics.  Other previous diagnoses of 
characterological problems with passivity and inadequate 
traits were noted, and the treating psychiatrist expressed 
the opinion that the claimant was suffering from residual 
schizophrenia.  The current diagnoses were question of 
residual schizophrenia; question of mixed characterological 
problems with passivity and inadequate traits.  He was 
maintained on Stelazine and Mellaril.   

Another hospital summary from Trentman Mental Health Center 
of Wake County shows that the claimant was readmitted to that 
facility in October 1981 after making suicidal threats.  The 
primary diagnosis was schizophrenic reaction, chronic 
undifferentiated type, and he was noted to be taking 
Stelazine and Artane.  

Another hospital summary from Trentman Mental Health Center 
of Wake County shows that the claimant was admitted to that 
facility for evaluation in March 1982 while undergoing a 
divorce, with a question of support payments, and it was 
indicated that his attorney wanted him to be declared totally 
disabled.  The treating psychiatrist indicated that it was 
his opinion that such was a conscious effort on the 
claimant's part to try not to work, and that the claimant was 
seen as partially handicapped but not totally disabled.  The 
claimant was started on medications, but declined to be 
enrolled in the day care program.  It was indicated that he 
had taken a very dependent role and seemed to be lacking in 
motivation to do much of anything for himself.  The diagnoses 
were probable residual schizophrenia; underlying mixed 
characterological disorder.  The claimant was continued on 
Stelazine and Sinequan.   

Another hospital summary from Trentman Mental Health Center 
of Wake County shows that the claimant was readmitted to that 
facility in September 1982 after applying for and receiving 
disability benefits, and after obtaining a divorce from his 
wife.  The primary diagnosis was schizophrenic reaction, 
chronic undifferentiated type, and he was noted to be taking 
Stelazine and Artane.  

The claimant was again admitted for evaluation at Trentman 
Mental Health Center of Wake County in September 1983, and 
was noted to be on disability benefits through 1986.  It was 
noted that his younger sister had had some type of breakdown, 
and was an outpatient taking Lithium.  The claimant reported 
auditory and visual hallucinations, and was continued on 
Stelazine and Sinequan.  The diagnoses were probable residual 
schizophrenia; underlying mixed characterological disorder.  

The claimant was again admitted for periodic evaluation at 
Trentman Mental Health Center of Wake County in May 1984, and 
was noted to be on disability benefits through 1986.  It was 
indicated that the claimant was very resistant to changing 
medications, and he reported "seeing things and hearing 
things and a lot of crazy stuff which seemed to be more of 
dependency seeking than an actual break from reality."  The 
examining psychiatrist stated his opinion that the claimant 
was functioning as a borderline personality disorder using 
mental illness and depression as a way of meeting his needs 
and coping with the stresses and strains of everyday life.  
He noted that the claimant might become psychotic or 
depressed under severe stress.  It was determined to taper 
off his medications.  

A rating decision of August 1984 denied, inter alia, service 
connection for a nervous condition, to include personality 
disorder.  The claimant and his representative were notified 
of that action and of his right to appeal by RO letter of 
September 9, 1984.  

The claimant then submitted a hospital summary from Holly 
Hill Hospital, a private medical facility, showing that the 
claimant was admitted in March and April 1980 with complaints 
of headaches and blurred vision after separating from his 
wife and daughter two weeks previously.  He related that he 
was living with his parents and had been taking Atarax and 
Triavil prescribed by other physicians.  He was placed on 
Haldol, and an electroencephalogram (EEG), CT scan, and 
neurological examination were normal, and psychological 
testing disclosed evidence of an ongoing schizophrenic 
process.  The diagnosis at hospital discharge was 
schizophrenic reaction, chronic undifferentiated type.  In 
addition, the claimant reported that he was receiving Social 
Security Administration (SAA) disability benefits.

A confirmed rating decision of September 1984 confirmed and 
continued the denial of service connection for a nervous 
condition.  The claimant and his representative were notified 
of that action and of his right to appeal by RO letter of 
September 24, 1984.  He entered a timely Notice of 
Disagreement with the denial of his claim for service 
connection for a nervous condition.  A Statement of the Case 
was provided addressing that issue, and the claimant 
submitted his Substantive Appeal, indicating that he wanted a 
personal hearing.

At a personal hearing held in January 1985 before an RO 
hearing panel, the claimant testified, in pertinent part, 
that he sustained a left ankle injury and incurred a nervous 
condition during basic training at Fort Jackson in 1972, and 
that he was totally disabled because of those conditions and 
drawing SSA disability benefits.  He related that he was 
overweight while in service; that he received constant 
harassment and humiliation; and that he began to have visual 
and auditory hallucinations.  He stated that he was told in 
service that there was nothing they could do for his 
complaints; that he was having problems when he got out of 
service; that after service, he told no one of his nervous 
condition and took no medications; and that he first saw a 
doctor for his nervous condition in 1979.  A transcript of 
the testimony is of record.  

Following that testimony, the claimant submitted a lay 
statement from his parents asserting that he had been 
suffering from a left leg injury and nervous condition since 
basic training at Fort Jackson in 1972, and that he was 
totally disabled because of those conditions and drawing SSA 
benefits.

A Board decision of September 1985 denied service connection 
for a chronic left foot or ankle disability, and denied 
service connection for a chronic psychiatric disability, 
finding that a chronic acquired psychiatric disability, other 
than a personality disorder, was not shown during service, 
and that psychosis was first shown many years following 
service and was not shown to be related to service.  The 
claimant and his representative were provided a copy of that 
Board decision.  

In December 1985, the claimant submitted additional evidence 
in support of his claim for service connection for a left 
ankle disorder and a chronic acquired psychiatric disability.  
One such document was represented as a September 1, 1972, 
memorandum written by an unidentified individual during 
active service, in which it was noted that the claimant 
started basic training on July 12, 1972; that he hurt his 
left ankle in the second training week and was seen at the 
hospital; that in August 1972, his ankle was still swollen 
and he called home; that on August 15, he was seen by a 
physician and told to stay off his foot for seven days; that 
the claimant spent three days pulling KP duty and one day 
painting; that the claimant's ankle was still swollen and 
inflamed and his mental attitude was deteriorating; that the 
claimant's father was concerned about the claimant's foot and 
his mental attitude and outlook; that the reporting 
individual talked with the claimant and advised him to see 
the mental hygiene clinic; that the claimant subsequently 
failed a Physical Training test; that a Colonel [redacted] 
called the claimant's father on August 21, 1972; that the 
claimant was put on KP after failing his Physical Training 
test, but was restricted from prolonged standing or running; 
that the claimant was not in good physical shape, but his 
attitude seemed to be good; that the claimant was seen on 
August 28 and expressed concern that he could not get along 
with his Commanding Officer; and that the claimant called his 
father on August 31, and talked with his mother, making no 
complaints.   

That document further noted that the claimant saw a 
podiatrist on that morning [September 1, 1972] and was told 
that there was nothing wrong with his feet other than a 
blister; that perhaps it would be better if he restarted the 
basic combat training (BCT) cycle from the first week; that 
he told the claimant that he was worrying his parents very 
much and causing them much concern; that he explained to the 
claimant that he would have to complete BCT, Advanced 
Individual Training (AIT), and become military occupational 
specialty (MOS) qualified in order to be a member of the Army 
National Guard; and that he should change his attitude and 
make his best effort to complete the training.  

In addition, the claimant submitted a letter from an 
individual who stated that he served with the claimant in the 
North Carolina Army National Guard from 1973 to 1975; that he 
noted changes in the claimant's attitude and ability to 
perform various tasks, especially during the two week summer 
camps when members had to work together more closely; and 
that he asked the claimant on several occasions if he felt 
okay, and received an affirmative response; but he was never 
satisfied that that there wasn't something wrong or bothering 
the claimant.  He related that at the time of his discharge 
from the North Carolina Army National Guard in 1975, he was 
training the claimant as his replacement as Company Armorer; 
that he was concerned about the responsibilities that the 
claimant was about to assume; and that the claimant was 
always a hard worker and loyal soldier, but there  seemed to 
be something wrong with him that the writer "couldn't put 
[his] finger on

A November 1985 affidavit from a retired sergeant of the 
North Carolina Army National Guard stated that the claimant 
joined the Guard in June 1972; that when he returned from 
basic training in February 1973, he was a changed man; that 
he and the claimant worked in the same guard unit until 1978; 
that the claimant seemed to be in a daze most of the time; 
that simple work as a supply clerk and armorer seemed to give 
him tremendous problems, and that he made low scores on his 
MOS tests; that the claimant once complained to him about 
hearing voices and seeing things, and of a hurting, cramping 
left ankle; and that the claimant is now suffering from the 
same symptoms he had since he came back from Fort Jackson.

A November 1985 affidavit from a former trucking company 
employer stated the claimant was employed with that company 
from 1974 to 1977 as a driver; that the company received 
several complaints about the claimant's abnormal behavior, 
including hallucinations; that in his opinion, the claimant 
is not capable of safely operating a motor vehicle under FCC 
regulations due to mental instability and health reasons.  

A confirmed rating decision of January 1986 confirmed and 
continued the denial of service connection for a nervous 
condition and a left ankle disorder.  The claimant was 
notified of that action and of his right to appeal by RO 
letter of January 10, 1986.  He submitted a timely Notice of 
Disagreement, and was issued a Statement of the Case 
addressing those issues.  The claimant submitted his 
Substantive Appeal, indicating that he declined another 
hearing.  

In June 1986, the claimant asked that copies of all his 
medical records and other medical evidence be sent to a named 
private physician.  The requested action was accomplished.  

A July 1986 letter from a private psychiatrist stated that he 
had reviewed the claimant's chart and medical records from 
other psychiatrists, and that he had treated the claimant at 
the Mental Health Center and currently as a private patient. 
He noted that the claimant had been seen at the Mental Health 
Center since 1979; that he has held several diagnoses, all in 
the psychotic sphere, varying between schizophrenia and 
depression; and that he had remained fairly stable for a long 
period of time on the medications Stelazine and Sinequan but, 
for some unknown reason, had discontinued his medications and 
had a severe psychotic break with very apparent manic 
manifestations.  He further related that he saw the claimant 
at that time in a decompensated state and he exhibited the 
classic manifestations of a bipolar illness; that during that 
period, the claimant went to another state, went into a 
spending spree, exposed himself, got into difficulties with 
the law, was extremely hostile, paranoid, and easily angered, 
and demonstrated a labile affect.  At that point, the 
claimant was admitted to Dorothea Dix Hospital, where he 
responded well, regained his previous stability, was 
discharged, and is currently being seen on an outpatient 
basis every two weeks by the corresponding psychiatrist.  He 
further related that the claimant has a positive family 
history of bipolar illness; that he was currently stable; 
that his current medications were Stelazine and Lithobid, 
gradually being tapered off; and that vocational 
rehabilitation referral in the past had not been successful.  
He expressed the opinion that the claimant has been incapable 
of functioning in terms of achieving or maintaining any kind 
of job.  

The above-cited letter was forwarded to the Board for 
association with the claims folder and consideration by the 
Board in the claimant's appeal.  

A Board decision of November 21, 1986, found that the claims 
for service connection for a chronic left foot or ankle 
disability, and for a chronic psychiatric disability had 
previously been denied by Board decision of September 1985, 
and that the additional evidence submitted since that time 
did not provide a new factual basis for the allowance of 
those claims.  The claimant and his representative were 
provided a copy of that Board decision.  

In August 1987, the claimant submitted an lay statement from 
his sister, dated in August 1987, who related that the 
claimant reported for basic training at Fort Jackson in July 
1972; that the first week of basic training, he reported 
hearing and seeing strange things, but his complaints went 
unheeded; that the harassment from his military experience 
took its toll; that he had not been the same since his 
release and his condition has continually declined; that he 
does not respond to any treatment; and that he was now 
totally disabled under SSA law.  

A confirmed rating decision of August 1987 confirmed and 
continued the denial of service connection for an acquired 
psychiatric disability.  The claimant was notified of that 
action and of his right to appeal by RO letter of September 
2, 1987.  He submitted a timely Notice of Disagreement, and 
was issued a Statement of the Case addressing the issue of 
service connection for an acquired psychiatric disability.  
The claimant submitted his Substantive Appeal, indicating 
that he declined another hearing.  

In November 1987, the claimant submitted a copy of an October 
1987 letter from his mother to the President seeking 
assistance in obtaining VA disability benefits for the 
claimant, and stating that she saw the severe training he 
went through at Fort Jackson, and how it upset him and caused 
him to crack up, become scared of people, act psychotic, and 
have a nervous breakdown.  She further expressed the opinion 
that the claimant's schizophrenia began at Fort Jackson in 
1977 [sic].

In October 1987, the claimant submitted an October 1987 lay 
statement from his sister who related that since 1972, the 
claimant had been through emotional turmoil, on a variety of 
medications, and tried different physicians, but never 
returned  to his original state of mind as she knew him prior 
to 1972.  She further expressed the opinion that if his 
condition had been properly treated at Fort Jackson, it 
possibly would not have been as severe and disabling; and 
that instead of treatment for his condition, he was 
threatened with a dishonorable discharge and put on extra 
duty.  

The claimant submitted a timely Substantive Appeal, 
indicating that he declined another hearing.  He attached to 
that document an undated lay statement from his mother, in 
which she asserted that her son was overweight and should not 
have been accepted into military service; that basic training 
was very severe on him; that the weather was extremely hot; 
that the drill sergeants were tough on him and he was scared 
to death; that he called them nearly every day, and that she 
and her husband constantly worried over him; that they called 
the North Carolina National Guard military center and were 
told that they had spoiled the claimant, but efforts would be 
made to get him honorably discharged; that the claimant 
cracked up before their eyes at Fort Jackson and became 
psychotic and fearful due to the pressure he was under from 
physical training, losing 40 pounds, and the inhumane drill 
sergeants.  

A Board decision of March 11, 1988, found that the claim for 
service connection for a chronic acquired psychiatric 
disability had previously been denied by Board decision of 
September 1985 and November 1986, and that the additional 
evidence submitted since those decisions did not provide a 
new factual basis for the allowance of that claim.  The 
claimant and his representative were provided a copy of that 
Board decision.  

In November 1988, the claimant submitted a statement in which 
he asserted that  he reported for active duty with the North 
Carolina Army National Guard in 1972; that he was 40 pounds 
overweight; that the following 8 months were physically and 
mentally excruciating; that he had to go to a special 
training company for 90 days' intensive physical training; 
that he started seeing things and hearing voices in August 
1972; that he had to train on a hurt left ankle and treated 
at the podiatry clinic; that although he went to the 
dispensary once for his nerves, he should have been  
hospitalized and given a medical discharge; and that he was 
now 100 percent disabled due to a chronic mental illness 
which started in 1972.  

The claimant submitted a copy of a hospital summary from the 
VAMC, Durham, dated in June and July 1988, which showed that 
the claimant was admitted with complaints of auditory and 
visual hallucinations and suicidal ideation.  That summary 
cited the claimant's assertion that he had a long psychiatric 
history going back to at least 1972; that he had been treated 
at various times with Stelazine, Sinequan, Navane, Moban, 
Haldol, and Impramamine; and that he was currently medicated 
with Lithium and Stelazine.  Mental status examination during 
hospitalization disclosed no suicidal ideation, and no 
auditory hallucinations, and only occasional visual 
hallucinations.  The diagnoses at hospital discharge was 
schizophrenia, and he was to be followed up at Western Wake 
Mental Health Center.  

The claimant asked that his claim for service connection for 
a chronic acquired psychiatric disability be reopened on the 
basis that VA physicians had verified that he had a long 
psychiatric history going back at least to 1972.

A confirmed rating decision of December 1988 confirmed and 
continued the denial of service connection for an acquired 
psychiatric disability, finding that the hospital summary 
from the VAMC, Durham, dated in June and July 1988, was a 
duplicate of evidence previously submitted and considered at 
the time of earlier denials of his claim.  The claimant was 
notified of that action and of his right to appeal by RO 
letter of December 21, 1988.  He submitted a timely Notice of 
Disagreement, and was issued a Statement of the Case 
addressing the issue of service connection for an acquired 
psychiatric disability.  The claimant submitted a timely 
Substantive Appeal, reiterating his previous contentions, 
stating that he would submit additional evidence, and 
indicating that he declined another hearing.  

By RO letter of February 7, 1989, the claimant was notified 
that further action on his case was being deferred for 30 
days pending receipt of the additional evidence he mentioned 
in his Substantive Appeal.  

The claimant submitted a hospital summary from the Wake 
County Mental Health Center of Wake County showing that the 
claimant was admitted to that facility in October 1986, 
indicating that he wanted to reopen his case, as he had been 
in the mental health center on and off since 1979; that he 
had been receiving private treatment lately; and that he had 
no specific complaints.  He related a history of intermittent 
treatment since 1979, with a good response to Lithium, 
remaining stable most of the time, with some rapid 
decompensation and severe psychotic manic episodes when off 
his medication.  He related that he had one sister, who 
suffers from bipolar disorder.  Following mental status 
examination, the diagnosis was bipolar affective disorder.  

An outpatient update from the Wake County Mental Health 
Center, dated in December 1986, showed that the claimant was 
seen with complaints of being down-in-the-dumps after again 
being denied VA disability benefits.  He complained of 
occasional auditory hallucinations, but denied suicidal 
ideation.  The Axis I diagnosis was bipolar affective 
disorder, while the Axis II diagnosis was deferred, but 
features of passive-aggressiveness and dependency were stated 
to be "certainly present."  

An outpatient update from the Wake County Mental Health 
Center, dated in February 1987, showed that the claimant 
exhibited normal and appropriate emotional reactions and 
responses, and that his Lithium level was therapeutic.  

An outpatient update from the Wake County Mental Health 
Center, dated in April 1987, showed that the claimant was 
seen following his discharge from Dorothea Dix Hospital, 
where he had been admitted after an argument with his father 
in which he had expressed suicidal ideation.  His Lithium 
level was therapeutic, and he was also placed on Stelazine.  

An outpatient update from the Wake County Mental Health 
Center, dated in December 1987, showed that the claimant's 
obtaining disability was still of primary importance to him 
because he believes that his disability began in service, 
although he was not hospitalized until after he left service.  
He related that he had recently turned down a job driving a 
truck because he wanted to be paid under the table in order 
to establish the fact that he was not working.  The claimant 
also complained of occasional periods of hallucinations or 
flashbacks that are an ongoing problem.  The Axis I diagnoses 
was bipolar affective disorder, while the Axis II diagnosis 
was mixed personality disorder with passive-aggressiveness 
and dependent features.  

An outpatient update from the Wake County Mental Health 
Center, dated in August 1988, showed that the claimant's had 
been seen for a considerable period of time, and that he 
occasionally goes to VA for a refreshing rest and recreation, 
which he had recently done.  The claimant related that he was 
bored and had nothing to do, but expressed concern that he 
might lose his $700+ a month should he undertake gainful 
employment.  He was described as alert and well-oriented, 
with intact memory, and no evidence of delusions, 
hallucinations, or ideas of reference or influence.  The Axis 
I diagnoses was bipolar affective disorder, while the Axis II 
diagnosis was mixed personality disorder with passive-
aggressiveness and dependent features.  

Another outpatient update from the Wake County Mental Health 
Center, dated in February 1989, showed that the claimant 
related that he was stable, but indicated that he has 
auditory hallucinations which were not unpleasant, although 
he realized that they were not real.  His diagnoses continued 
to be: Axis I: bipolar affective disorder; and Axis II: mixed 
personality disorder with passive-aggressiveness and 
dependent features.  

A Board decision of July 6, 1989, found that the claim for 
service connection for a chronic acquired psychiatric 
disability had previously been denied by Board decisions of 
September 1985, November 1986, and March 1988; and that the 
additional evidence submitted since the last final Board 
decision of March 1988 did not provide a new factual basis 
for an allowance of that claim.  The claimant and his 
representative were provided a copy of that Board decision.  
The claimant appealed that decision to The United States 
Court of Appeals for Veterans Claims (the Court).  In a March 
1991 decision, the Court affirmed the Board's decision of 
July 6, 1989, finding that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a chronic acquired psychiatric disability.  

In August 1989, the claimant submitted an application for VA 
disability compensation and pension benefits (VA Form 21-
526), seeking service connection for schizophrenia.  He was 
notified by RO letter of September 21, 1989, that his income 
was excessive for VA disability pension benefits.  

In June 1990, the claimant sought housebound benefits, 
submitting a June 1990 Medical Certificate showing that he 
did not have any physical limitations, but had mental 
limitations requiring guidance and the care or assistance of 
another person due to limited mental capacity.  That 
certificate cited the claimant's history of a "mental 
breakdown", and his treatment at Cary Mental Health Center.  
In October 1991, the claimant was provided a VA Form 21-527, 
and asked to complete and submit that document, with 
supporting medical evidence.

In November 1991, the claimant returned the completed 
application (VA Form 21-527) for a VA disability pensions 
benefits based upon mental illness, reporting SSA disability 
benefits of $813. per month, while his children received SSA 
benefits of $400. per month.  By RO letter of November 13, 
1991, the claimant and his representative were notified that 
his family income was excessive for VA disability pension 
benefits, and of his right to appeal that decision.  That 
decision was not appealed and became final.

In January 1992, the claimant undertook to reopen his claim 
for service connection for a chronic acquired psychiatric 
disability by submitting additional evidence, including a 
duplicate copy of the October 1986 hospital summary from the 
Wake County Mental Health Center of Wake County, a well as a 
June 1991 and October 1991 update from that facility, in 
which it was noted that the claimant had been seen since 
1986, primarily for complaints of auditory hallucinations.  
The claimant related that he was basically bored and had 
nothing to do, and is not going out, but stays around the 
house.  It was noted that the claimant was alert and well-
oriented and appropriate; that he denies ideas of reference 
or influence; and that he was not suicidal or homicidal, 
although his psychotic process was ever present.  The 
reporting psychiatrist stated that the claimant's condition 
did not destabilize that much, and that he had developed a 
bit of frustration from the lack of movement, although the 
primary factor, of course, was himself.  His diagnoses were 
Axis I: schizoaffective disorder, with no Axis II diagnosis.  

A January 1992 update from the Wake County Mental Health 
Center of Wake County showed that the claimant's 
schizoaffective disorder was stabilized.  A report of medical 
examination, completed by that physician in January 1992, 
cited the attached medical records and indicated that the 
claimant's schizoaffective disorder was stabilized at his 
present level of functioning.  In an accompanying Statement 
in Support of Claim (VA Form 21-4138), the claimant asserted 
that the foregoing documents constituted new and material 
evidence to reopen his claim for service connection for a 
chronic acquired psychiatric disability.

A confirmed rating decision of February 1992 confirmed and 
continued the denial of service connection for a chronic 
acquired psychiatric disability, finding that the additional 
evidence submitted was not both new and material to that 
issue, and continuing the denial of service connection for 
that disability.  The claimant and his representative were 
notified of that action and of his right to appeal by RO 
letter of February 7, 1992.  

In February 1992, the claimant submitted a Statement in 
Support of Claim (VA Form 21-4138) in which he sought service 
connection for an acquired psychiatric disability, bilateral 
leg and feet disabilities, a back disability, diabetes, and 
loss of use of his "privates" [sic], asserting that each of 
those disabilities originated during basic training in 1972.  
He also submitted a lay statement from his mother, dated in 
February 1992, in which she asked that the claimant be 
awarded VA disability benefits for various disabilities, and 
stated that he had no history of any medical problems prior 
to service entry, but developed an emotional disorder and 
other disabilities in July 1972.  He also submitted a lay 
statement from his sister, dated in February 1992, in which 
she asserted that all of his existing physical and mental 
disabilities originated during military service in 1972, and 
that none of those disabilities had surfaced prior to that 
date.  

The claimant was asked by development RO letter of February 
1992 to submit medical evidence in support of his claims.  

Private treatment records from Dr. L.A., a private physician, 
dated from January 1988 to July 1990, show that he treated 
the claimant for a herniated nucleus pulposus in January 
1988, and that the claimant underwent a partial laminectomy 
of L4-5 and L5-S1, left, with removal of a herniated disc at 
L4 in January 1988.  The reporting physician did not relate 
that condition to the claimant's period of active service.  

Private treatment records from Wake Medical Center, dated 
from May 1983 to February 1992, indicated that the claimant's 
diabetes developed in 1987, while genital lesions were noted 
in April 1988.  

A rating decision of April 1992 denied service connection for 
a bilateral condition, a back disability, diabetes, and 
residuals of genital lesions, claimed as loss of use of his 
"privates" [sic], finding that those conditions were not 
shown during active service or within any applicable 
presumptive period.  The claimant and his representative were 
notified of that action and of his right to appeal by RO 
letter of April 29, 1992.  

Private treatment records from Dr. B.R., a physician at 
Haywood-Moncure Community Health Clinic, a private medical 
facility, show that the claimant was treated from July 1992 
to March 1993 for various disabilities, none of which were 
related to his period of active service other than by the 
claimant.  In July 1992, the claimant asserted that he had 
been treated for diabetes since 1986, while in October 1992, 
he stated that he had been treated at the mental health 
clinic for schizophrenia and a bipolar disorder, and in March 
1993, it was noted that the claimant asserted that he spent 
six years in the National Guard; that he incurred a nervous 
condition, a lumbar spine disorder, and feet and leg 
disabilities during basic training in July and November 1972; 
that his diabetes began in February 1973; that he had been 
disabled by a nervous condition since 1979; and that those 
conditions were "service related."  

A confirmed rating decision of May 1993 confirmed and 
continued the denial of service connection for a chronic 
acquired psychiatric disability, finding that the additional 
evidence submitted was not both new and material to that 
issue, and continuing the denial of service connection for 
that disability.  The claimant and his representative were 
notified of that action and of his right to appeal by RO 
letter of May 28, 1993.  

In October 1993, the claimant undertook to reopen his claims, 
including a bipolar disorder and schizophrenia, by submitting 
an October 13, 1993 letter from Dr. B.R. of the Haywood-
Moncure Community Health Clinic, who stated that she had 
treated the claimant for the past 16 months at that facility; 
that he has multiple medical problems dating back and related 
to his time on active duty; that the claimant served on 
active duty from 1972 to 1973, and with the National Guard 
from 1973 to 1978; and that the claimant developed a severe 
mental breakdown and has had mental health problems since 
1972.  She further asserted that the claimant developed 
chronic and severe back problems following a back injury in 
1972 which persisted, with a ruptured lumbar disc in 1988 and 
two other herniated lumbar discs 1989, with low back pain and 
stiffness and leg weakness despite back surgery.  In 
addition, she cited the claimant's assertion that he has had 
chronic foot pain and mechanical problems which he related to 
his active duty in 1972; that he developed diabetes in 
February 1973, causing him to be impotent since 1978; and 
that she believes that the claimant's back, feet, and nerve 
problems all began during his active military service and 
have connected with that service.  She stated that the 
claimant was permanently unable to work because of his nerves 
and back disorders and had been unable to work since 1978.  

A rating decision of March 1994 declined to reopen the claims 
for service connection for an acquired psychiatric disorder, 
a back disability, a bilateral foot disability, and diabetes 
on the grounds that no new and material evidence had been 
submitted to reopen those claims since the last final denial 
of those claims in April 1992, finding that the additional 
evidence submitted was not both new and material to those 
issues, and continuing the denial of service connection for 
those disabilities.  The claimant and his representative were 
notified of that action and of his right to appeal by RO 
letter of May 2, 1994.  The claimant filed a Notice of 
Disagreement and was he and his representative were provided 
a Statement of the Case.  A timely Substantive Appeal was 
submitted in August 1994, in which he argued that the opinion 
of Dr. B.R. had been ignored even though Dr. B.R. had many 
consultations with the claimant, and indicated that he would 
appear at a hearing before the Board sitting in Washington, 
DC.  The claimant's representative subsequently asked that 
the hearing before the Board be changed to a travel Board 
hearing at the RO.  

A Board order of May 29, 1998, remanded the case to the RO to 
obtain the complete medical records relied upon by the SSA in 
granting disability benefits to the claimant, for medical 
examinations of the claimant to determine the diagnosis and 
etiology of his psychiatric, lower extremity, back and 
diabetes, and for medical opinions as to whether it was at 
least as likely as not that any psychiatric, lower extremity, 
back and diabetes in the claimant' are the result of any 
disease or injury shown in service, with a citation of 
findings and complete rationale for all opinions expressed.  
The claimant subsequently elected to have a videoconference 
hearing at the RO. 

At his videoconference hearing, held at the RO on January 13, 
1998, before the undersigned Member of the Board, it was 
asserted, by and on behalf of the claimant, that he weighed 
over 300 pounds at the time he entered the Army National 
Guard; that he was confronted with difficulty in various 
aspects of his personal physical training; that he was 
continuously harassed and berated by the drill instructors at 
Fort Jackson for his lack of physical stamina; and that he 
remained in basic training from July 1972 to February 1998, a 
period of eight months.  It was further asserted that the 
claimant went on sick call while at Fort Jackson because of 
emotional stress, but was sent back to his unit; that those 
conditions remained the same until he completed basic 
training; and that he subsequently served in the National 
Guard for six years.  It was noted that Dr. B.R., of the Wake 
County Mental Health Center, had treated the claimant and 
submitted a report in which she related the claimant's 
current mental problems, his back pain, and bilateral leg 
disabilities to his military service in 1972; that the 
claimant has been diagnosed with bipolar disorder and 
schizophrenia.  

The claimant testified that he had been in basic training at 
Fort Jackson for seven months, which he described as a 
horrendous ordeal; that he weighed 318 pounds when he began 
training and weighed 215 pounds when he finished; that he 
experienced constant harassment in basic training; that he 
went to sick call during that period, talked to a doctor, and 
was seen back to his unit; that he first sought treatment for 
diabetes in 1973; that he first sought treatment for mental 
impairment at Wake County Mental Health Center in 1978, after 
leaving the National Guard; that he experienced harassment at 
his two-week summer camps while in the National Guard; that 
he had no preservice anxiety or depression; that his 
diagnosis is manic-depressive schizo-affective disorder; and 
that he is currently receiving SSA disability benefits.  He 
further testified that he first saw Dr. B.R. in March 1990; 
that he did not provide her with copies of his service 
medical records or other treatment records, but told her of 
his time in service.

The claimant further testified that he received no special 
treatment by the Army during his active duty for training 
with the National Guard; that he was first diagnosed with 
diabetes in February 1973, after active service, by a Dr. 
O.G., who is now deceased for ten years; that Dr. O.G.'s 
practice was sold, but he can not identify the purchaser; 
that he went to Dr. O.G. because he was drinking a lot of 
water, urinating a lot, feeling tired all the time, and 
tossing and turning; that he had similar symptoms of drinking 
water and urinating a lot while he was in basic training; and 
that he began receiving SSA disability benefits for 
schizophrenia in March 1981.  

The claimant further testified as to the onset of lumbar 
symptoms in the second week of basic training, but did not go 
to sick call because he had already gone there for his 
nerves; that he did not seek treatment for his lumbar 
symptomatology before 1989 because he had no money, and never 
discussed it with any other doctor; that he underwent back 
surgery in 1988 and in 1989, but no other treatment between 
1972 and 1988; and that he does not obtain medical care at 
any VA facility.

The claimant further testified as to the onset of bilateral 
foot and ankle symptoms in the first week of basic training, 
which he attributed to having boots that were too small, but 
no larger boots were available; that his current pain is in 
the arches and top of his feet; that pads were placed in his 
boots and his ankle was "lanced", without any improvement 
or relief; and that he has not received any postservice 
treatment or medical intervention for foot complaints, but 
has had constant pain since service; that he was told during 
service that he had flat feet (pes planus).  A transcript of 
the testimony is of record.  

A letter from a social worker at the Wake County Human 
Services Office, received in July 1988, shows that the 
claimant was seen at that facility on July 3, 1979, and 
diagnosed with schizoaffective disorder; that he has 
subsequently been hospitalized at least eight times; and that 
he has been treated with Stelazine, Benadryl, and Lithium; 
that his current condition is stable; and that he is being 
seen by a psychiatric every six months and is seen by a 
psychotherapist on a monthly basis. 

A report of VA psychiatric examination, conducted in June 
1998, cited the examiner's review of the claimant's medical 
records and claims folder, and noted the claimant's assertion 
that he is "manic depressive, schizoaffective", with eight 
hospitalizations, and that he has auditory hallucinations, is 
suspicious and paranoid, and believes people are talking 
about him or plotting against him.  The claimant stated that 
his sleep and appetite were good, his concentration is all 
right; and that he lives with his mother, has difficulty with 
his temper, and spends his time in a neighboring community 
sitting with his friends drinking coffee.  The examiner cited 
his longitudinal review of the claims file, noting that he 
was discharged from active service in 1973; that he was 
hospitalized at Holly Hill Hospital in 1980, and diagnosed 
with a schizophrenic reaction, chronic undifferentiated type; 
that he was hospitalized at Dorothea Dix Hospital in November 
1980, with diagnoses of schizophrenia and personality 
disorder.  It was further noted that outpatient records, 
dated from 1981 to 1984, showed diagnoses of schizophrenia 
and personality disorder.  The claimant complained of 
frequent auditory hallucinations and some delusions and 
suspiciousness.  

Mental status examination disclosed that the claimant was 
alert, cooperative, answered questions and volunteered 
information; that his mood was calm but his affect flattened, 
and that he was drooling.  No looseness of associations, or 
flight of ideas was found; his intellectual capacity and 
recent and remote memory were adequate; no bizarre motor 
movements or tics were found; and he was not actively 
hallucinating on examination.  His insight and judgment were 
marginal.  The diagnosis was schizoaffective disorder, 
previously called a bipolar disorder and major depression 
with psychosis.  The examiner noted that the claimant showed 
evidence of a personality disorder while in the military, but 
did not manifest any evidence of having any symptoms of a 
schizoaffective disorder for the next six years; and that his 
real deterioration began around 1979 or 1980; and that his 
original psychotic breaks seemed to be related to marital 
turmoil at that time and not related to any residuals of  his 
time in military service.  The Global Assessment of 
Functioning (GAF) Score was estimated as 30.  

Medical records obtained from the SSA show that the claimant 
initially applied for SSA disability benefits in August 1980 
claiming nervousness, and that such claim was denied.  He 
again submitted an application in October 1991, claiming 
disability due to nervousness and depression.  

A hospital summary shows that the claimant was admitted to 
Holly Hill Hospital from March to April 1980 on referral from 
the Wake Medical Center Emergency Room with complaints of 
headache, upset stomach, agitation and depression of three 
weeks duration after telling his spouse that he was not happy 
in the marriage and was leaving, then moving to his parents' 
home about two weeks prior to admission.  The admission 
diagnosis was schizophrenia.  The claimant's spouse related 
that the claimant subsequently disappeared while driving his 
truck, and upon his return became withdrawn, would not eat, 
and slept constantly, expressing some suicidal ideation on 
the day of admission.  She further asserted that the claimant 
had previously shown similar symptoms in July 1979, and was 
seen for approximately three months by Dr. D.B., with 
complaints of seeing lights and patterns in the road, and 
that approximately two years ago, the claimant had thought 
that his house and phone were bugged, but received no 
treatment at that time.  A medical history noted that the 
claimant was in good physical shape, and that he had 
sometimes taken speed due to his long hours of driving a 
truck.  A social history cited the claimant's belief that the 
parents loved his sister more than the claimant, and noted 
that his mother was described as a very domineering person, 
while his father had a bad temper.  Upon completion of high 
school, the claimant entered the National Guard for six 
months, and married seven years previously, with a stable 
marriage up until the week prior to admission, when the 
claimant stated that he wanted out of the marriage.  The 
claimant had been a truckdriver for many years, and the 
couple had a very limited social life because of his 
unpredictable hours as a truckdriver.  A psychosocial 
assessment indicated that the claimant needed to be evaluated 
for a schizophrenic process, noting that this was the 
claimant's third encounter with emotional problems dating 
back to two years ago.  The informant indicated that the 
claimant's mother tended to control the claimant and the 
entire family.  

Psychological testing revealed an apparent psychotic 
condition, with distorted thinking, schizoid withdrawal, 
depression, anxiety, and general reduction in activity, and 
appeared to be dependent on his parents.  His dependency need 
was remarkable, and he appeared to have regressed under 
stress and to have given up his former desire for 
achievement.  He perceived the environment as frightening,  
threatening, and too much for him to manage, with great 
feelings of inadequacy and a sense of hopelessness, and the 
stress of his life-long hours driving a truck and the 
inability to make his marriage work- had weakened his 
defenses.  His self concept was weak and very fragile, with 
poor self-confidence, suspiciousness, and a feeling that he 
has been treated unfairly by life, while his lack of 
assertiveness and aggressiveness were interfering with his 
male identity, and he seemed to lack the necessary 
communication skills to keep his marriage together.  The 
claimant indicated that he had been driving trailer trucks 
for some years, working 36 hours in succession.  The 
examining psychologist expressed the opinion that the breakup 
of the claimant's marriage and his return to live with his 
parents was the predisposing cause of his current psychotic 
episode, and that the psychological testing showed no 
organicity, but a schizophrenic reaction to stress.  The 
discharge summary showed that the claimant was admitted in a 
state of depression, suggestive of a psychotic process, and 
was started on Haldol, while a CT scan, EEG and neurological 
consultation were negative, and psychological testing 
revealed a schizophrenic process.  The diagnosis at hospital 
discharge was schizophrenic reaction, chronic 
undifferentiated type.  

Outpatient psychiatric notes in May 1980 showed that the 
claimant had been hospitalized for three weeks in April 1980 
for a "nervous breakdown" supposedly precipitated by the 
stress of his truckdriving job (long hours with little 
sleep); that he complained of anxiety, lethargy, insomnia, 
decreased appetite, and inability to concentrate; that he 
could not return to his truckdriving job because of its 
stresses and the fact that he is on psychoactive medication, 
but was concerned about the welfare of his family and wanted 
to work near his home.  An evaluation for vocational 
rehabilitation in September 1980 showed that the claimant had 
improved on medication and could be expected to continue to 
improve, and that he should be reevaluated for vocational 
rehabilitation in 12 months.  In November 1980, it was noted 
that the claimant was being sent to Dorothea Dix Hospital the 
following day for at least a month, and that the claimant's 
spouse had left the claimant, moved in with her mother, and 
would file separation papers during the current week.  

A hospital summary from Dorothea Dix Hospital, previously 
discussed, shows that the claimant was admitted in November 
1980 to January 1981, with an admission diagnosis of 
psychotic depression and personality disorder, other, 
passive-dependent with asthenic and depressive traits.  He 
related marital problems, including an assault on his wife, 
and was stabilized on low dosages of major tranquilizers.  
The pertinent diagnoses at hospital discharge were psychotic 
depression; and personality disorder, other, passive-
dependent with asthenic and depressive traits.  Treatment 
notes in November 1980 show that the claimant had become 
progressively despondent and unable to cope with pressure, 
especially since the family had a child and his wife devoted 
less time to him due to her time spent with the child, with 
marital difficulty due to the claimant's extreme dependency 
and need for support, leading to his hospitalization earlier 
this year.  Treatment notes in December 1980 show that the 
claimant's psychotic depression was resolved, and that he did 
well on a home visit.  

A December 1980 letter from Dr. C.R.J., a private 
psychiatrist at Holly Hill Hospital, shows that the claimant 
had an acute psychotic episode, attacked his wife and was 
committed to Dorothea Dix Hospital as homicidal; and that the 
reporting psychiatrist felt that this was obviously a 
schizophrenic process.  

In November 1981, the North Carolina Department of Human 
Services requested treatment records of the claimant from Dr. 
J.K.P., citing the claimant's statement that the named 
physician had treated him for depression and nervousness from 
1960 to 1979.  In his response, Dr. J.K.P. stated that he had 
never treated the claimant for depression and nervousness.  

A December 1981 report of psychiatric evaluation of the 
claimant, prepared for the North Carolina Disability 
Determination Services by Dr. S.R.L. shows that the claimant 
is a separated man living with his parents; that the claimant 
relates that his main problem is "confusion"; that he has 
worked as a truckdriver for eight years, and has had 
absolutely no problem until about 2 1/2 years ago, 
approximately one year after his wife gave birth to a 
daughter, when he had the onset of hearing voices and seeing 
things that weren't there.  He reported that he felt that 
people were talking about him; that his mind was controlled; 
that people could read his thoughts without him speaking; 
that there was a plot against him; and that his house was 
bugged, followed by symptoms of depression, crying, and 
suicidal thoughts.  He was hospitalized at Holly Hill, 
treated with Haldol and Imipramine, and diagnosed as 
schizophrenia, but discontinued his medication after release, 
leading to progressive confusion, increased auditory and 
visual hallucinations, and an attack on his wife.  The 
claimant related that he graduated from high school, joined 
the National Guard for six years, married in at age 21 and 
has a 4-year-old daughter living with her mother, and that he 
last worked as a truckdriver three months ago, but had to 
stop because of increasing hallucinations.  The differential 
diagnoses were schizophrenia, possibly paranoid type; or 
schizoaffective disorder, as well as major depression, 
recurrent, with psychotic features.  

An award letter from the SSA, dated in March 1982, shows that 
the claimant was awarded SSA disability benefits, effective 
July 28, 1980, because of paranoid schizophrenia; and that in 
February 1982, it was determined that his disability was 
continuing.  

A report of interview of the claimant for continuing 
disability, prepared at Trentman Mental Health Center of Wake 
County, dated in January 1983, shows that the claimant was 
being followed in the Cary branch by Drs. W.H.P. and J.T.M.; 
that the claimant related that he asked his parent's advice 
on almost everything; that the claimant does not feel that 
his condition has improved enough for him to return to work; 
and that he had made no effort to return to work.  A February 
1983 report of the claimant's status from Dr. J.T.M. stated 
that the claimant was lively a simple, constricted life, 
residing with his family since the breakup of his marriage, 
and adequately maintained on Stelazine and Sinequan.  The 
claimant continued to report an occasional visual 
hallucination, but had become accustomed to those experiences 
and was no longer frightened of them; and reported 
occasionally feeling mildly depressed, but did not consider 
that a serious problem.  The claimant stated that he had to 
stop vocational rehabilitation for a while because when they 
were trying to help him with a work program, he got so upset 
about having to go to work that he didn't sleep for three 
nights.  The reporting psychiatrist expressed the opinion 
that some sort of sheltered workshop program might be 
appropriate, while noting that the claimant considered 
himself unable to work.  

A March 1983 report of psychiatric evaluation of the claimant 
prepared for the North Carolina Disability Determinations 
Services by Dr. S.R.L. shows that the claimant is a divorced 
man living with his parents; that the claimant shows that the 
claimant is a separated man living with his parents; that the 
claimant relates that his main problem is "depression"; 
that he started having auditory and visual hallucinations, 
referential ideations, and ideas of mind control in about 
1979; followed by a period of depression with suicidal 
thoughts, with subsequent hospitalizations at Holly Hill 
Hospital and treatment with antipsychotic and antidepressive 
medications and a diagnosis of paranoid schizophrenia.  
Following discontinuance of his medication, the claimant 
became progressively worse, and was admitted to Dorothea Dix 
Hospital and diagnosed with psychotic depression.  The 
impression was schizophrenia, paranoid type, with possible 
depression or possibly schizoaffective disorder.  It was 
noted that the claimant was extremely dependent on others, 
and would not be able to function in a work environment 
because of a tendency to decompensate under stress.  

In March 1983, a vocational worksheet indicated that the 
claimant had worked as a truckdriver from 1973 to 1980, but 
could not return to his past relevant work because of 
auditory and visual hallucinations, anxiety and depression, 
and a tendency to decompensate under stress.  

An application for continuing SSA disability benefits, 
prepared by the claimant's mother in June 1996, noted that he 
was currently receiving SSA disability benefits for 
schizophrenia and bipolar disorder.  

A September 1998 letter from the claimant's mother to the RO 
stated that the claimant was examined by Dr. S.R.L. every 
three years for nine years; and that Dr. J.T.N. from the 
Mental Health Clinic in Cary, NC, wrote a letter to the SSA 
stating that the claimant had a chronic severe mental 
illness.  

A rating decision of May 1999 granted service connection for 
postoperative residuals of herniated nucleus pulposus of the 
lumbosacral spine, with degenerative disc disease, evaluated 
as 60 percent disabling, effective October 21, 1993; granted 
service connection for diabetes mellitus, evaluated as 40 
percent disabling, effective October 21, 1993; granted 
service connection for diabetic peripheral neuropathy of the 
left foot, evaluated as 20 percent disabling, effective 
October 21, 1993; granted service connection for residuals of 
a left ankle injury, evaluated as noncompensably disabling, 
effective October 21, 1993; and denied service connection for 
a schizoaffective disorder, previously identified as a 
bipolar disorder and major depression with psychosis and 
history of personality disorder.  The claimant and his 
representative were notified of those determinations and of 
his right to appeal by RO letter of June 10, 1999.  A 
Supplemental Statement of the Case was provided the claimant 
and his representative on June 10, 1999, addressing the only 
remaining matter at issue, that of service connection for a 
schizoaffective disorder, previously identified as a bipolar 
disorder and major depression with psychosis and history of 
personality disorder.   

The Board remanded the claim to the RO in March 2000 for 
readjudication in light of additional evidence added to the 
record since the last Supplemental Statement of the Case 
issued in June 1999 pertaining to the claim for service 
connection for a psychiatric disability.  

In a letter from the claimant, received at the RO in October 
2000, he asserted that he had no more evidence to submit.

The Board remanded the claim to the RO in February 2001 for 
additional development of the evidence, to include obtaining 
private treatment records from Dr. D.B, as well as all 
medical records from the VAMC, Durham; to obtain another VA 
psychiatric examination and a medical opinion, and for 
readjudication of the claim in light of the additional 
evidence obtained and the provisions of the Veterans Claims 
Assistance Act (VCAA).

A hospital summary from the VAMC, Durham, dated in June and 
July 1999, cited the claimant's history of homicidal and 
suicidal ideations, but was seen by the psychiatric service 
and found not to have homicidal and suicidal ideations and 
not to be a threat to others.  The diagnosis was history of 
schizoaffective/bipolar disorder.  Another hospital summary 
from the VAMC, Durham, dated in August 1999, cited the 
claimant's history of schizophrenia and bipolar disorder.  
The diagnosis was history of schizoaffective/bipolar 
disorder.  VA outpatient treatment records from the VAMC, 
Durham, dated from June to December 1999, show that the 
claimant was seen in December 1999 for psychiatric 
symptomatology, assessed as schizoaffective/bipolar disorder.  

VA outpatient treatment records from the VAMC, Durham, dated 
from December 1999 to January 2001, show that the claimant 
was seen in December 1999 for psychiatric symptomatology, 
assessed as schizoaffective/bipolar disorder.  He was noted 
to be stable and doing well on medications, and to be living 
independently.  In February and March 2000, the claimant 
denied homicidal and suicidal ideations or auditory 
hallucinations, by cited occasional visual hallucinations.  
His schizophrenia was shown to be well compensated.  The 
diagnosis was schizoaffective disorder, and his GAF Score was 
70.  In September and December 2000, the claimant was seen in 
the mental health clinic and reported that mentally, he was 
feeling good.  The assessment was schizoaffective disorder.  

In a November 2001 RO letter to the claimant, the RO asked 
the claimant for assistance in obtaining his 1979-1980 
treatment records from Dr. D.B., or to obtain those records 
himself, or to state that he is unable to respond to that 
request.  In his response, received in November 2001, the 
claimant alleged that he had submitted those records in the 
early 1980's, and that such report diagnosed schizoaffective 
disorder and manic depression and stated that those 
conditions dated back to 1972 and were due to mental stress 
because of undue harassment by training NCO's and officers at 
Fort Jackson.  He further related that the first psychiatrist 
he had seen for mental problems was a Dr. E.B.D., whom he saw 
in August 1972 for mental problems, but noted that he had 
been unable to locate that physician and provided his last 
known address.  

In January 2001, the RO located a current address for Dr. 
E.D.B., and requested that he provide his treatment records 
of the claimant from 1978 to the present.  No response was 
received to that letter.  A Report of Contact (VA Form 119), 
dated in February 2002, shows that the claimant spoke with an 
RO employee and stated that he would submit a statement that 
he had tried unsuccessfully to obtain records from Dr. 
E.D.B.; that such records could not be obtained; and that he 
wanted the RO to proceed with his claim without those 
records.  In a February 2002 letter from the claimant, he 
related that he had personally tried to contact Dr. E.D.B., 
without success, and stated that Dr. E.D.B. does not remember 
him and has no records.  He asked that a determination be 
made on the current record.    

A report of VA psychiatric examination, conducted in April 
2002, cited the examiner's review of the claimant's medical 
records, and his assertions that he had been having problems 
since 1972; that he was under a lot of stress and began 
feeling that the birds were giving him signals; that various 
things were coded messages for him; that he went on sick call 
and "they ran me out"; and that his symptoms remained the 
same until he got out of the service in February 1973.  He 
reported that he went to his family doctor and was treated 
with Valium, but his symptoms continued and he had a manic 
spell in 1977, with anxiety, suspicion, and auditory and 
visual hallucinations telling him to kill himself, and was 
hospitalized at Holly Hill Hospital with a diagnosis of manic 
depression versus schizoaffective disorder.  He reported his 
history of subsequent hospitalizations as demonstrated in the 
record, and related that his only current symptoms were some 
anxiety and fair concentration, and denied racing thoughts, 
delusions or panic attacks.   

The examiner cited the claimant's family and social history, 
military history, treatment record, education, marital 
history, occupational history, and social activities, as well 
as his statement that he is unable to work.  The examiner 
further reviewed the claimant's medical history, noting that 
he was shown to have evidence of a personality disorder while 
in service, but did not manifest any evidence of a 
psychiatric disability or symptoms of a schizophrenic 
disorder for six years thereafter; that he was first seen at 
Wake County Mental Health Center in 1979; and that he was 
first hospitalized in 1980 at Holly Hill Hospital.  The 
examiner expressed the opinion that the claimant's real 
deterioration seemed to begin in 1979 or 1980, and that such 
original psychotic break seemed to be aggravated and related 
to marital turmoil at that time.  The claimant's current 
mental status examination was reported in detail, and the 
Axis I diagnosis was schizoaffective disorder; Axis II was 
mixed personality traits; Axis V GAF Score was 40, with major 
impairment in work and family relations.  The examiner 
further expressed the opinion that the claimant's current 
diagnosis was schizoaffective disorder, which is a mood 
disorder, with a co-existing mixed personality trait which 
had its origin in childhood and the developmental trait which 
had its origin in childhood and the developmental period, 
while his schizoaffective disorder, by the claimant's 
history, had its first onset with ideas of reference, 
delusions, and suspiciousness back in 1972 while on active 
duty; and that in his opinion, the claimant's psychiatric 
disabilities are not the result of any disabilities incurred 
while in military service.  

That report was returned to the examining VA psychiatrist in 
August 2002 for the requested medical opinion as to whether 
the claimant's current psychiatric disability is the result 
of any disease during active service, and that he provide a 
medical opinion, based upon the entire record, as 
distinguished from the history provided by the claimant, as 
to whether his current psychiatric disability had its first 
onset in 1972, while in military service.

In a August 2002 addendum to his April 2002 report, the 
examining VA psychiatrist expressed the opinion that the 
claimant had symptoms of behavioral difficulty while on 
active duty, but all that information was obtained from the 
claimant and not by recorded observation in the record; that 
the claimant reported treatment in 1978 for symptoms found to 
be associated with a diagnosis of schizoaffective disorder; 
that such diagnosis was made in July 1979; that subsequent 
examinations yielded complaints from the claimant at one time 
or another antecedent to this, none of which were found in 
the record; that the first diagnosis of record of diabetes 
was made in the 1980's, and could not have led to the 
diagnosis of schizoaffective disorder; and that based upon 
his review, the entire record at the time of the onset of the 
claimant's schizoaffective disorder showed that there was no 
other disease or condition found that would relate antecedent 
to the psychiatric diagnosis [in July 1979].

A Supplemental Statement of the Case was provided the 
claimant and his representative in November 2002.  In a 
letter received at the RO in December 2002, the claimant 
stated that he had no additional evidence to submit.  


II.  Analysis

As noted, the claimant served on active duty for training 
(ACDUTRA) in the United States Army from July 12, 1972, to 
February 23, 1973, and served additional two-week periods of 
ACDUTRA with the North Carolina Army National Guard during 
February 12-23, 1973, during August 10-26, 1973, during May 
4-18, 1974, during June 7-21, 1975, during May 22-June 5, 
1976, and during June 11-25,1977.  The claimant has contended 
that his psychiatric disability was incurred during his 
period of ACDUTRA from July 12, 1972, to February 23, 1973, 
and not during any other period of service.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or for injury [but not disease] incurred 
or aggravated while performing INACDUTRA.  Active service is 
defined as including any period of inactive duty training 
during which the claimant is disabled or died from an injury 
(but not disease) incurred or aggravated in line of duty.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & Supp. 2002).  
Prior to November 1, 2000, nontraumatic recurrence or 
aggravation of a disease process during a period of inactive 
duty for training was not defined as an injury.  For example, 
manifestations of cardiovascular disease, such as a 
myocardial infarction of nontraumatic origin, were not to be 
considered an "injury" to meet the requirements of  
38 C.F.R. § 3.6 (2002).

However,  38 U.S.C. 101(24), which defines the term "active 
military, naval, or air service" has been amended to also 
include periods of inactive duty training (INACDUTRA) during 
which individuals become disabled or die from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident that occurred during such training.  Section 301 
also amended 38 U.S.C. § 106(d) to provide that if a person 
was disabled or died as a result of any of these three 
diseases having occurred while the person was proceeding 
directly to or returning directly from a period of active 
duty for training or inactive duty training, such person 
would be deemed to have been on active duty for training or 
inactive duty training, as the case may be.  Title 38 CFR 
3.6(a) and (e) paragraphs have been amended to reflect the 
new statutory requirements.  See Veterans Benefits and Health 
Care Improvement Act of 2000, PL 106-419. (effective Nov. 1, 
2000).  

ACDUTRA is not considered active duty unless service 
connection is granted for a condition incurred during a 
period of ACDUTRA.  The presumption of soundness is not 
applicable to an individual who has served only on ACDUTRA 
and has not established any service-connected disability.  An 
individual whose service consisted entirely of INACDUTRA may 
not be presumptively service connected for a disability 
unless he or she was otherwise disabled from an injury 
directly incurred in or aggravated during the period of 
INACDUTRA.  38 C.F.R. § 3.6(a),(d) (2002). 

In the instant appeal, the claimant has been granted service 
connection for his postoperative residuals of herniated 
nucleus pulposus, lumbosacral spine, with degenerative disc 
disease; for his diabetes mellitus; for his diabetic 
peripheral neuropathy of the left foot; for his diabetic 
peripheral neuropathy of the right foot; and for his service-
connected residuals of a left ankle injury, each of which was 
incurred during his period of ACDUTRA from July 12, 1972, to 
February 23, 1973.  Thus, his period of ACDUTRA from July 12, 
1972, to February 23, 1973, is considered active service for 
purposes of the presumption of soundness and the presumption 
of service incurrence of any chronic disabilities, including 
psychosis, if manifested to a degree of 10 percent within one 
year following separation from service.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including psychosis, when manifested to a compensable degree 
within the initial post service year.  38 C.F.R. §§ 3.307, 
3.309(a) (2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2001).  No defects or psychiatric abnormalities were 
noted on the claimant's service entrance examination, and he 
is entitled to the presumption of soundness at entry.  

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of  38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  
The evidence of record shows that no chronic psychiatric 
disability was shown during active service, or any applicable 
presumption period, and that there is no medical evidence of 
psychiatric symptoms prior to July 1979, more than six years 
after final service separation from that period of active 
duty.  Thus, continuity of treatment for an acquired 
psychiatric disability is not demonstrated. 

Personality disorders as such are not diseases or injuries 
within the meaning of applicable legislation providing for 
payment of VA disability compensation benefits.  38 C.F.R. 
§ 3.303(c), Part 4,§ 4.9 (2002).

The Court has held that lay persons, such as the claimant or 
his mother, father, sister, or former spouse, are not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski,  2 Vet. App. 492, 495 (1992).  If such testimony 
is not competent, it cannot be probative.  The Court has 
further held that a veteran's statements are competent as to 
the onset and continuity of symptomatology, including pain.  
Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. 
Brown,  8 Vet. App. 398, 405 (1995).  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997);  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  Although the Board is obligated to consider hearing 
testimony, in evaluating such testimony it may consider such 
factors as self interest.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).
Cartwright v. Derwinski,  2 Vet. App. 24, 25 (1991.  Self 
interest may effect the credibility of testimony, although 
not the competency to testify.  Cartwright, id., at 24, 25. 

 An appellant's sworn statement, then, unless specifically 
found incredible or sufficiently rebutted, may serve to place 
the evidence in equipoise.  The VA may not ignore the 
appellant's sworn testimony simply because he is an 
interested party.  Smith, id., at 147, 148;  Cartwright, id., 
at 24, 25.  Credibility is a factual determination going to 
the probative value of the evidence, and is made after the 
evidence is admitted.  Layno v. Brown,  6 Vet. App. 465, 469-
70 (1994).  

The Board must account for the evidence that it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  This is critically 
important in a claim for service connection as frequently 
there is medical evidence in the form of a nexus opinion both 
for and against the claim.  And it is not error for the Board 
to favor one competent medical expert over another when the 
Board gives an adequate statement of reasons and bases.  
Owens v. Brown, 7 Vet. App. 429, 432-3 (1995). 

In assessing such evidence, the failure of the physician to 
provide a basis for his or her opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more probative than the other.  

Information which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994)[all for 
the general proposition that service department findings 
relative to an individual's service are "binding upon the VA 
for the purpose of establishing service in the U.S. Armed 
Forces."]  In this matter, there is no reason to question 
the appellant's military service records as to their 
accuracy.  Sarmienti v. Brown, 7 Vet. App. 80, 82-83 (1994).  

In the instant appeal, the claimant's service medical records 
from his period of ACDUTRA from July 12, 1972, to February 
23, 1973, are silent for complaint, treatment, findings or 
diagnosis of an acquired psychiatric disability during that 
period of service.  Further, a January 1973 report of medical 
history prepared by the claimant in connection with his 
release from ACDUTRA shows that he denied any history of 
frequent trouble sleeping, of depression or excessive worry, 
or of nervous trouble of any sort.  A January 1973 report of 
medical examination of the claimant at the time of his 
release from ACDUTRA showed that his psychiatric evaluation 
was normal.  The claimant's assertions that he was seen for 
emotional problems and sent back to his unit in July 1972 is 
without evidentiary support in the service medical records.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received in August 
1983, made no mention of a nervous condition or psychiatric 
disability.  Correspondence between the claimant and his 
parents during his period of ACDUTRA from July 12, 1972, to 
February 23, 1973, are silent for any complaint of or 
reference to an acquired psychiatric disability.    

In June 1984, the claimant sought service connection for 
conditions which included a psychiatric disability, alleging 
that he has a severe mental/nervous condition which was 
caused by stress during his active duty for training, and 
cited treatment for a nervous condition from 1979 to June 
1984 at the Western Wake Mental Health Clinic, and at several 
other facilities whose addresses he did not provide.  An 
August 1981 summary from Trentman Mental Health Center of 
Wake County shows that the claimant had previously been 
admitted to that facility in July 1979, with a diagnosis of 
transient situational disturbance of adult life with 
underlying personality characteristics.  

A hospital summary from Holly Hill Hospital, a private 
medical facility, showed that the claimant was admitted in 
March and April 1980 on referral from the Wake Medical Center 
Emergency Room with complaints of headache, upset stomach, 
and blurred vision after separating from his wife and 
daughter two weeks previously and moving to his parents' 
home.  The admission diagnosis was schizophrenia.  The 
claimant's spouse related that the claimant had previously 
shown similar symptoms in July 1979; that he was seen for 
approximately three months by Dr. D.B; that he had been a 
truckdriver for many years; that the claimant that the 
parties had married seven years previously, with a stable 
marriage up until the week prior to admission, when the 
claimant stated that he wanted out of the marriage.  The 
reporting psychologist expressed the opinion that the breakup 
of the claimant's marriage and his return to live with his 
parents was the predisposing cause of his current psychotic 
episode.

A hospital summary from Dorothea Dix Hospital, a private 
medical facility, shows that the claimant was admitted in 
November 1980 to January 1981, showed discharge diagnoses of 
psychotic depression; and personality disorder, other, 
passive-dependent with asthenic and depressive traits.  On 
periodic evaluation at Trentman Mental Health Center of Wake 
County in May 1984, the examining psychiatrist stated his 
opinion that the claimant was functioning as a borderline 
personality disorder using mental illness and depression as a 
way of meeting his needs and coping with the stresses and 
strains of everyday life.  

At a personal hearing held in January 1985 before an RO 
hearing panel, the claimant testified, in pertinent part, 
that he incurred a nervous condition during basic training at 
Fort Jackson in 1972, that he told no one of his nervous 
condition and took no medications; and that he first saw a 
doctor for his nervous condition in 1979.  Thereafter, a July 
1986 letter from a private psychiatrist stated that he had 
reviewed the claimant's chart and medical records from other 
psychiatrists, and that the claimant had been seen at the 
Mental Health Center since 1979.  Similarly, a letter from a 
social worker at the Wake County Human Services Office, 
received in July 1988, shows that the claimant was seen at 
that facility on July 3, 1979.  A hospital summary from the 
Wake County Mental Health Center of Wake County showing that 
the claimant was admitted to that facility in October 1986, 
indicating that he wanted to reopen his case, and relating a 
history of intermittent treatment since 1979.  The cited 
medical evidence is consistent in documenting the claimant's 
initial treatment for a psychiatric disability to July 1979.  

A hospital summary from the VAMC, Durham, dated in June and 
July 1988, cited the claimant's assertion that he had a long 
psychiatric history going back to at least 1972.  That 
assertion is shown to have been based solely upon a history 
provided by the claimant, without supporting documentation or 
substantiation.

At his videoconference hearing, held at the RO on January 13, 
1998, before the undersigned Member of the Board, the 
claimant testified that he had been in basic training at Fort 
Jackson for seven months; that he weighed 318 pounds when he 
began training and weighed 215 pounds when he finished; that 
he experienced constant harassment in basic training; that he 
went to sick call during that period, talked to a doctor, and 
was seen back to his unit.  None of that testimony is 
substantiated in the service medical records and those 
records show that, in fact, the claimant weighed 230 pounds 
on service entrance examination  and 205 pounds at the time 
of service separation examination.  

A report of VA psychiatric examination, conducted in June 
1998, cited the examiner's review of the claimant's medical 
records and claims folder, and noted that the claimant showed 
evidence of a personality disorder while in the military, but 
did not manifest any evidence of having any symptoms of a 
schizoaffective disorder for the next six years; that his 
real deterioration began around 1979 or 1980; and that his 
original psychotic breaks seemed to be related to marital 
turmoil at that time and not related to any residuals of his 
time in military service.  

Medical records obtained from the SSA show that the claimant 
initially applied for SSA disability benefits in August 1980 
claiming nervousness, and that such claim was denied.  He 
again submitted an application in October 1991, claiming 
disability due to nervousness and depression.  In November 
1981, the North Carolina Department of Human Services 
requested treatment records of the claimant from Dr. J.K.P., 
citing the claimant's statement that the named physician had 
treated him for depression and nervousness from 1960 to 1979.  
In his response, Dr. J.K.P. stated that he had never treated 
the claimant for depression and nervousness.  

A December 1981 report of psychiatric evaluation of the 
claimant, prepared for the North Carolina Disability 
Determination Services by Dr. S.R.L., shows that the claimant 
related that he had worked as a truckdriver for eight years, 
and had absolutely no problem until about 2 1/2 years ago, 
approximately one year after his wife gave birth to a 
daughter, when he had the onset of hearing voices and seeing 
things that weren't there.  A March 1983 report of 
psychiatric evaluation of the claimant prepared for the North 
Carolina Disability Determinations Services by Dr. S.R.L. 
shows that the claimant related that he started having 
auditory and visual hallucinations, referential ideations, 
and ideas of mind control in about 1979.  In March 1983, a 
vocational worksheet indicated that the claimant had worked 
as a truckdriver from 1973 to 1980. 

In a November 2001 RO letter to the claimant, the RO asked 
the claimant for assistance in obtaining his 1979-1980 
treatment records from Dr. D.B., or to obtain those records 
himself, or to state that he is unable to respond to that 
request.  In his response, received in November 2001, the 
claimant alleged that he had submitted those records in the 
early 1980's, and that such report diagnosed schizoaffective 
disorder and manic depression and stated that those 
conditions dated back to 1972 and were due to mental stress 
because of undue harassment by training NCO's and officers at 
Fort Jackson.  He further related that the first psychiatrist 
he had seen for mental problems was a Dr. E.B.D.[identifying 
Dr. D.B.], whom he saw in August 1972 for mental problems.  
The Board is constrained to note that, contrary to the 
claimant's assertion, he did not submit records from Dr. D.B. 
in the early 1980's, or at any other time.  Further, a Report 
of Contact (VA Form 119), dated in February 2002, shows that 
the claimant spoke with an RO employee and stated that he 
would submit a statement that he had tried unsuccessfully to 
obtain records from Dr. E.D.B.; that such records could not 
be obtained; and that he wanted the RO to proceed with his 
claim without those records.  In a February 2002 letter from 
the claimant, he related that he had personally tried to 
contact Dr. E.D.B., without success, and stated that Dr. 
E.D.B. does not remember him and has no records.  He asked 
that a determination be made on the current record.  

A report of VA psychiatric examination, conducted in April 
2002, cited the examiner's review of the claimant's medical 
records, and his assertions that he had been having problems 
since 1972; that after he got out of the service in February 
1973, he went to his family doctor and was treated with 
Valium, but his symptoms continued and he had a manic spell 
in 1977, with anxiety, suspicion, and auditory and visual 
hallucinations telling him to kill himself, and was 
hospitalized at Holly Hill Hospital.  The examiner further 
reviewed the claimant's medical history, noting that he was 
shown to have evidence of a personality disorder while in 
service, but did not manifest any evidence of a psychiatric 
disability or symptoms of a schizophrenic disorder for six 
years thereafter; that he was first seen at Wake County 
Mental Health Center in 1979; and that he was first 
hospitalized in 1980 at Holly Hill Hospital.  The examiner 
expressed the opinion that the claimant's real deterioration 
seemed to begin in 1979 or 1980, and that such original 
psychotic break seemed to be aggravated and related to 
marital turmoil at that time.   The examiner further 
expressed the opinion that the claimant's current diagnosis 
was schizoaffective disorder, which is a mood disorder, with 
a co-existing mixed personality trait which had its origin in 
childhood and the developmental period, while his 
schizoaffective disorder, by the claimant's "history", had 
its first onset with ideas of reference, delusions, and 
suspiciousness back in 1972 while on active duty; and that in 
his opinion, the claimant's psychiatric disabilities are not 
the result of any disabilities incurred while in military 
service.  

In addition, the Board finds that the medical evidence of 
record, including both private and VA medical records, shows 
that those records are devoid of any competent medical 
opinion which links or relates the claimant's psychiatric 
disability to his period of ACDUTRA at any time prior to the 
October 13, 1993 letter from Dr. B.R. of the Haywood-Moncure 
Community Health Clinic, who stated that she had treated the 
claimant for the past 16 months at that facility; that the 
claimant served on active duty from 1972 to 1973, and with 
the National Guard from 1973 to 1978; and that the claimant 
developed a severe mental breakdown and has had mental health 
problems since 1972.  She further asserted that she believed 
that the claimant's nerve problems all began during his 
active military service and have connected with that service.  

However, the Board's review of the clinical records of the 
claimant from Dr. B.R., dated from July 1992 to March 1993, 
show that in October 1992, the claimant stated that he had 
been treated at the mental health clinic for schizophrenia 
and a bipolar disorder, and that in March 1993, the claimant 
asserted that he spent six years in the National Guard; and 
that he incurred a nervous condition during basic training in 
July and November 1972.  The records of Dr. B.R. include no 
clinical findings of an acquired psychiatric disability or 
any history of onset during active service prior to March 
1993, when the claimant recounted an unsubstantiated history 
of onset of a psychiatric condition during basic training in 
July and November 1972.  Further, Dr. B.R. is not shown to 
have reviewed the claimant's service medical records or his 
postservice medical records.  Her opinion linking the 
claimant's acquired psychiatric disability to his period of 
active duty is clearly based upon a history recounted to her 
that same month by the claimant, and is no better than the 
claimant's own lay opinion.  In view of their clear 
derivation, the Board is unable to attach significant 
probative weight to the opinions stated in the October 13, 
1993 letter from Dr. B.R., who failed to provide a basis for 
her opinion, and finds that such failure goes to the weight 
or credibility of the evidence.

While the claimant has asserted in a November 2001 letter 
that the first psychiatrist he had seen for mental problems 
was a Dr. D.B. [also identified as Dr. E.D.B.], whom he saw 
for a psychiatric disability in August 1972, that assertion 
conflicts with numerous prior contentions advanced by the 
claimant and repeatedly documented in the record to the 
effect that he saw Dr. D.B. in 1979.  The claimant has 
further indicated that he had been unable to locate that 
physician, while subsequently stating that he had personally 
tried to contact Dr. E.D.B., without success, and stated that 
Dr. E.D.B. does not remember him and has no records.  He 
asked that a determination be made on the current record.  

A report of VA psychiatric examination, conducted in April 
2002, cited the examiner's review of the claimant's medical 
records, and his assertions that he had been having problems 
since 1972; that he got out of the service in February 1973; 
that he went to his family doctor and was treated with 
Valium, but his symptoms continued and he had a manic spell 
in 1977, with anxiety, suspicion, and auditory and visual 
hallucinations telling him to kill himself, and was 
hospitalized at Holly Hill Hospital.  The examiner further 
reviewed the claimant's medical history, noting that he was 
shown to have evidence of a personality disorder while in 
service, but did not manifest any evidence of a psychiatric 
disability or symptoms of a schizophrenic disorder for six 
years thereafter; that he was first seen at Wake County 
Mental Health Center in 1979; and that he was first 
hospitalized in 1980 at Holly Hill Hospital.  The examiner 
expressed the opinion that the claimant's real deterioration 
seemed to begin in 1979 or 1980, and that such original 
psychotic break seemed to be aggravated and related to 
marital turmoil at that time.   The examiner further 
expressed the opinion that the claimant's current diagnosis 
was schizoaffective disorder, which is a mood disorder, with 
a co-existing mixed personality trait which had its origin in 
childhood and the developmental period, while his 
schizoaffective disorder, by the claimant's history, had its 
first onset with ideas of reference, delusions, and 
suspiciousness back in 1972 while on active duty; and that in 
his opinion, the claimant's psychiatric disabilities are not 
the result of any disabilities incurred while in military 
service.  In an August 2002 addendum to that opinion, the 
examining VA psychiatric examiner stated that his review of 
the entire record as of the date of onset of his 
schizoaffective disorder, disclosed no condition which would 
relate antecedent to the cited psychiatric diagnosis.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that an acquired psychiatric 
disability was not manifest during active service, at the 
time of service separation examination, within any applicable 
presumptive period, or at any time prior to July 1979, more 
than six years after final service separation.  Furthermore, 
the clear preponderance of the medical evidence weighs 
against a finding that the veteran has a psychiatric 
disability that is the result of a disease, injury, or other 
incident of service.  Thus, the Board concludes that service 
connection for an acquired psychiatric disability is not 
warranted.  Accordingly, service connection for an acquired 
psychiatric disability must be denied.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, but is against the claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for an acquired psychiatric disability is 
denied.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals
	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

